
	
		I
		111th CONGRESS
		1st Session
		H. R. 1167
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Carnahan (for
			 himself and Mr. Schock) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to conduct a
		  program to demonstrate the use of asphalt produced with an asphalt binder made
		  from biomass in highway construction projects.
	
	
		1.Short titleThis Act may be cited as the
			 Green Streets Act of 2009.
		2.Use of asphalt
			 produced with asphalt binder made from biomass in highway construction
			 projects
			(a)Demonstration
			 programThe Secretary of
			 Transportation shall conduct a program to demonstrate the use of asphalt
			 produced with an asphalt binder made from biomass (in this section referred to
			 as qualified asphalt) in highway construction projects.
			(b)GrantsIn
			 conducting the program, the Secretary shall make grants to not more than 4
			 States.
			(c)ApplicationsTo
			 be eligible to receive a grant under the program, a State shall submit to the
			 Secretary an application that is in such form and contains such information as
			 the Secretary may require.
			(d)Selection
			 criteriaIn selecting from among States applying for grants under
			 this section, the Secretary shall ensure that qualified asphalt is tested under
			 the program in a variety of traffic and weather conditions.
			(e)Use of
			 grants
				(1)In
			 generalSubject to paragraph (2), a State shall use the grant
			 funds received by the State under this section to acquire qualified asphalt for
			 use in highway construction projects eligible for assistance under title 23,
			 United States Code, and to conduct activities, in accordance with guidelines to
			 be issued by the Secretary, to assess the feasibility and desirability of the
			 future use of qualified asphalt in such projects.
				(2)Public-private
			 partnershipsA State shall use not less than 40 percent of the
			 grant funds received by the State under this section in a fiscal year to
			 provide financial assistance to one or more private entities for activities
			 related to the production of qualified asphalt, including the design,
			 construction, and operation of thermochemical waste conversion units, subject
			 to the terms of a partnership agreement to be entered into by the State and the
			 private entity.
				(f)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 transmit to Congress a report on the results of the program, including
			 information concerning—
				(1)potential cost
			 savings associated with the construction of highways using qualified
			 asphalt;
				(2)the durability of
			 highways constructed using qualified asphalt; and
				(3)the environmental
			 impact of constructing highways using qualified asphalt.
				(g)Biomass
			 definedIn this section, the
			 term biomass means organic material derived from plants and
			 animals, including manure, wood, and plant material.
			(h)FundingThere
			 is authorized to be appropriated from the Highway Trust Fund (other than the
			 Mass Transit Account) to carry out this section $10,000,000 for each of fiscal
			 years 2010 through 2015.
			(i)Contract
			 authorityFunds authorized by this section shall be available for
			 obligation in the same manner as if the funds were apportioned under chapter 1
			 of title 23, United States Code; except that such funds shall not be
			 transferable, such funds shall remain available until expended, and the Federal
			 share of the cost of a project under this section shall be determined in
			 accordance with section 120 of such title.
			
